Citation Nr: 0030253	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  95-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
October 1992.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision from the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a right hip disability.  The 
veteran now resides in the jurisdiction of the Los Angeles, 
California VARO.  

The veteran's June 1997 statement raised a claim for a 
compensable rating for a service-connected left knee 
disability.  The representative's October 1997 statement 
served as an application to reopen the claim for service 
connection for alcohol abuse.  These matters are referred to 
the RO.  


REMAND

The veteran alleges that she incurred a right hip disability 
as a result of a head-on car accident in August 1983, while 
she was in the military.  In November 1995, the veteran 
testified that the military conducted a line of duty (LOD) 
investigation and that, as far as she knew, had found no 
misconduct.  She testified that she had been drinking on the 
evening of the car accident and that she was cited for 
driving the wrong way on a one-way street.  The emergency 
room report stated that her alcohol level was 130.  In May 
1995, the Detroit, Michigan VARO decided that the injuries 
sustained in the August 1983 auto accident were the result of 
the veteran's own willful misconduct and that the injuries 
did not occur in the line of duty.  In July 1997, the Navy 
responded to the RO's January 1995, August 1996, and April 
1997 letters to the National Personnel Records Center and 
confirmed that no military LOD investigation report had been 
located.  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A(a).  In this case, the VA has 
a duty to request the August 30-31, 1983 traffic citation to 
the veteran and to make an additional attempt to obtain the 
military LOD investigation report and determination.  If the 
military LOD investigation report and determination is not 
obtained, the VA has a duty to notify the veteran and her 
representative that reasonable efforts to obtain the military 
LOD determination were not successful.  

Although the RO's April 1997 letter to the veteran requested 
LOD information, a new letter is needed to comply with the 
additional notice requirements enacted on November 9, 2000, 
in H.R. 4864, the "Veterans Claims Assistance Act of 2000."  
If this is the case, the VA now has a duty to notify the 
veteran and her representative that reasonable efforts to 
obtain a military LOD determination were not successful and 
that it is reasonably certain that such a record does not 
exist or that further efforts to obtain the record would be 
futile.  Whenever the Secretary attempts to obtain records 
from a Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  Upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other application provisions of law, will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a).  
Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  Such a 
notification shall: (A) identify the records the Secretary is 
unable to obtain; (B) briefly explain the efforts that the 
Secretary made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(2). 


This matter is remanded to the RO for further development as 
follows:  

1.  The RO should request a copy of the 
August 30-31, 1983 traffic citation to 
the veteran and make an additional 
request for the military LOD 
investigation report and determination.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  If the military LOD investigation 
report and determination is not obtained 
after this last request, the RO should 
mail letters to the veteran and her 
representative providing notice of the 
following: a) a copy of the May 1995 VA 
administrative decision; b) the military 
LOD determination is necessary to 
substantiate the veteran's claim; c) the 
RO is unable to obtain a military LOD 
determination; d) whether it is 
reasonably certain that the military LOD 
determination does not exist or that 
further efforts to obtain the military 
LOD determination would be futile; e) a 
brief description of the reasonable 
efforts that the RO made to obtain the 
LOD determination; f) a description of 
any further action, if any, to be taken 
by the VA to obtain the military LOD 
determination; and g) a description of 
any further action, if any, that the 
veteran should take to obtain the 
military LOD determination.  


3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for a right hip disability 
based on the entire evidence of record.  
All pertinent laws, regulations, and 
Court decisions should be considered.  If 
the veteran's claim remains in a denied 
status, she and her representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




